DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 Claim Objections
Claim 2 is objected to because of the following informalities:  
In reference to claim 2, in line 3 amend “a thickness” to “the thickness”, in order to ensure proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “the laser weldable surfaces” is recited in line 12. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend delete “the laser weldable surface of” in order to ensure proper antecedent basis in the claim language.
Regarding dependent claims 2, 4 and 8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (US 4,483,906) in view of Kurakata et al. (US 5,985,469) (Kurakata).
In reference to claims 1-2, Nakatsugawa teaches a copper clad laminated board for a printed circuit, which comprises copper foil having a nickel layer on a copper layer (copper foil material) (col. 1, lines 10-13) (corresponding to a nickel-coated copper foil; the nickel-coated copper foil comprising: a copper layer made of Cu or a Cu alloy). The surface of the copper foil is coated with a nickel plated layer (col. 3, lines 3-5); the nickel layer is formed on both sides of said copper foil (Abstract) (corresponding to an upper exposed nickel plating layer made of Ni or a Ni ally, the upper exposed nickel plating layer covering an upper surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer; a bottom exposed nickel plating layer made of Ni or a Ni alloy, the bottom exposed nickel plating layer covering a bottom surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer). 
Nakatsugawa further teaches the nickel plated layer has a thickness of 0.002 to 0.8 µm (col. 3, lines 3-5; claim 1) (corresponding to the upper exposed nickel plating layer and the bottom exposed nickel plating layer having a thickness of 0.01 µm or more and less than 0.1 µm; the upper exposed nickel plating layer and the bottom exposed nickel plating layer have a thickness of 0.03 µm or more and less than 0.1 µm). The copper foil has a thickness of 35 microns (col. 5, lines 52-53), therefore it is clear the copper-clad laminated board, which comprises a copper foil and a nickel layer on each side of the copper layer, has a thickness of 35.004 to 36.6 µm (i.e., 35+(2*0.002) = 35.004; 35+(2*0.8) = 36.6) (corresponding to an overall thickness of 200 µm or less). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nakatsugawa does not explicitly teach the nickel plated layers have a L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722, as presently claimed. 
Kurakata teaches a white decorative part having an outermost coating of a nickel alloy (col. 2, lines 14-34). The white tone of the white decorative part has a specular gloss from 70 to 100 in terms of L*, a* ranges from -10 to +10 and b* from -10 to +10 (col. 5, lines 36-42) (corresponding to a L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system). Kurakata further teaches the white tone has high lightness and warmth (col. 1, lines 64-67).
Although there is no disclosure that the test method is conformity with JIS Z 8722, given that Kurakata discloses each of the L* value, a* value and b* value as the presently claimed and absent evidence criticality how the L*, a* or b* values are measured, it is an examiner's position that hardness disclosed by Kurakata to meet the claim limitation.
In light of the motivation of Kurakata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the nickel plated layers of Nakatsugawa have a specular gloss from 70 to 100 in terms of L*, a* ranges from -10 to +10 and b* from -10 to +10, in order to provide the nickel plated layers with a decorative appearance and have a white tone with high lightness and warmth. 
Given that Nakatsugawa in view of Kurakata teaches nickel plated layers substantially identical to the presently claimed upper exposed plating layer and bottom exposed nickel plating layer in structure and composition, it is clear that the nickel plated layers would intrinsically be capable of being laser weldable. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 4 and 8, Nakatsugawa in view of Kurakata teaches the limitations of claims 1 and 2, as discussed above. Given that the nickel plated copper foil of Nakatsugawa in view of Kurakata is substantially identical to the presently claimed nickel-coated copper foil in structure and composition, it is clear the nickel plated copper foil of Nakatsugawa in view of Kurakata would intrinsically have a volume resistivity of 2 µΩ⸱cm or less, the volume resistivity being obtained in a room temperature environment by a 4-terminal method of in accordance with JIS C 2525.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (US 4,483,906) in view of Lai et al. (US 2018/0298509) and Mizoguchi et al. (JP WO2016/035604) (Mizoguchi).
The examiner has provided a machine translation of JP WO2016/035604. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 2, Nakatsugawa teaches a copper clad laminated board for a printed circuit, which comprises copper foil having a nickel layer on a copper layer (copper foil material) (col. 1, lines 10-13) (corresponding to a nickel-coated copper foil; the nickel-coated copper foil comprising: a copper layer made of Cu or a Cu alloy). The surface of the copper foil is coated with a nickel plated layer (col. 3, lines 3-5); the nickel layer is formed on both sides of said copper foil (Abstract) (corresponding to an upper exposed nickel plating layer made of Ni or a Ni ally, the upper exposed nickel plating layer covering an upper surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer; a bottom exposed nickel plating layer made of Ni or a Ni alloy, the bottom exposed nickel plating layer covering a bottom surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer). 
Nakatsugawa further teaches the nickel plated layer has a thickness of 0.002 to 0.8 µm (col. 3, lines 3-5; claim 1) (corresponding to the upper exposed nickel plating layer and the bottom exposed nickel plating layer having a thickness of 0.01 µm or more and less than 0.1 µm; the upper exposed nickel plating layer and the bottom exposed nickel plating layer have a thickness of 0.03 µm or more and less than 0.1 µm). The copper foil has a thickness of 35 microns (col. 5, lines 52-53), therefore it is clear the copper-clad laminated board, which comprises a copper foil and a nickel layer on each side of the copper layer, has a thickness of 35.004 to 36.6 µm (i.e., 35+(2*0.002) = 35.004; 35+(2*0.8) = 36.6) (corresponding to an overall thickness of 200 µm or less). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nakatsugawa does not explicitly teach the nickel plated layers have a L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722, as presently claimed. 
Lai teaches a copper foil that exhibits low repulsive force properties ([0002]). The copper foil has a specific color, the color of an object relates to three factors: brightness (lightness), hue (color shade) and chroma (clearness) ([0023]). A lightness L* of the copper foil based on the L*a*b* color system is in the range of 75 to 90 ([0020]) (corresponding to L* value of 70 or more and 78 or less). Lai further teaches the color measurements were based on the method of JIS Z 8722 ([0063]) (corresponding to an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722).
In light of the motivation of Lai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the copper foil of Nakatsugawa such that the surface of the plated nickel layers have a lightness L* of 75 to 90, in order to provide a copper foil that exhibits low repulsive force.
Mizoguchi teaches a surface treated copper foil (Abstract). Mizoguchi further teaches an a* value of L*a*b* color system is measured in accordance with JIS Z 8722 (2009) of 4 or less ([0019]) (corresponding to an a* value of 0 or more and 4 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722). When the a* value is higher than 4, the more reddish the color tone is, but reddish color tone is more noticeable to the human eye; thus, the redness is not emphasized and the wiring becomes less noticeable, so that it can be said that a more desirable color tone is exhibited ([0019]).
Mizoguchi further teaches a Y value of 10 or less in the XYZ color system measured in accordance with JIS Z 8722 (2009), wherein the Y value is the visual reflectance and is a parameter having both green color and reflectance ([0018]) (corresponding to a b* value of 0 o more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722). When the Y value is 10 or less, the reflectance is lowered, and as a result, the phenomenon that the sensor of the display unit is reflected and looks whitish can be effectively avoided or suppressed ([0018]).
In light of the motivation of Mizoguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the copper foil of Nakatsugawa in view of Lai such that the surface of the plated nickel layers have an a* value of 4 or less and a b* value of 10 or less, in order to provide a copper foil having a more desirable color tone and lowered reflectance.
Given that Nakatsugawa in view of Lai and Mizoguchi teaches nickel plated layers substantially identical to the presently claimed upper exposed plating layer and bottom exposed nickel plating layer in structure and composition, it is clear that the nickel plated layers would intrinsically be capable of being laser weldable. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 4 and 8, Nakatsugawa in view of Lai and Mizoguchi teaches the limitations of claims 1 and 2, as discussed above. Given that the nickel plated copper foil of Nakatsugawa in view of Lai and Mizoguchi is substantially identical to the presently claimed nickel-coated copper foil in structure and composition, it is clear the nickel plated copper foil of Nakatsugawa in view of Lai and Mizoguchi would intrinsically have a volume resistivity of 2 µΩ⸱cm or less, the volume resistivity being obtained in a room temperature environment by a 4-terminal method of in accordance with JIS C 2525.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
In response to amended claim 2 and cancelled claims 3 and 7, the previous Claim Objections. However, upon further consideration a new set of Claim Objections has been set forth above.

In response to amended claim 1, which now recites a nickel-coated copper foil having an upper exposed plating layer and a bottom exposed nickel plating layer, wherein the upper exposed nickel plating layer and the bottom exposed nickel plating layer have an L* value of 70 or more and 78 or less, an a* value of 0 or more and 4 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722”, it is noted that Andresakis et al. (US 2003/006817) (Andresakis) and Iwama et al. (US 2008/0176144) (Iwama), either alone or in combination, no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Andresakis in view of Iwama are withdrawn from record. However, the amendment necessitates a new set of rejections, as set forth above.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784